department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer_identification_number se t eo ra t x y o o j o o o _ this letter responds to a letter dated date and supporting documents requesting a ruling whether fees generated by a community_foundation for providing certain services to local private_foundations will be subject_to the unrelated_business_income_tax under sec_511 of the internal_revenue_code_of_1986 as amended hereafter code’ facts you are an organization described in sec_501 of the code and classified as a publicly_supported_organization under sec_509 and sec_170 you are a community_trust under sec_4 170a-9 e of the income_tax regulations your articles of incorporation list your primary purpose as supporting charitable activities that benefit the citizens of the state of x through grant-making activities you amended your articles of incorporation to include assisting other organizations that are exempt from federal_income_tax under sec_501 in carrying out the charitable purposes of such organizations by providing administrative and other support services to such organizations to carry out your grant-making purpose you engage in various internal grant management and administrative functions these internal grant management and administration functions include undertaking research of potential grantees designing and operating strategic grant making and scholarship programs exercising proper oversight over the grants made and numerous routine administrative accounting and clerical tasks necessary for the daily operation of your organization _ years earlier you began offering several of the grant management and administrative functions that you conduct as part of your internal grant-making purpose to small local private_foundations in state x that lacked the staff expertise or resources to conduct their own internal grant-making functions presently you propose to increase the types of services you offer and charge fees for these services at a reasonable fee the charge of reasonable fees equates with market rate which is the equivalent a for-profit entity would charge for similar services you request that the income earned from selling these services listed in detail below would not constitute unrelated_business_taxable_income you state that charging reasonable fees would allow you to provide these services to more charities in state x while allowing you to recoup your costs with the ultimate intent of greater coordination of grant-making efforts and conversion of independent charities into component funds you state that in addition to administering your own funds you provide grant management and administration services to separate private_foundations that have no paid staff of their own hereafter enrollees or enrollee organizations you also state that funds of you enrollee organizations constituted about of the total funds distributed by you in claim that as consideration for the services you intend to provide to enrollees in addition to the fees you would collect enrollees must focus their grant-making and scholarship activities on supporting the community in state x you concede however that some enrollees may from time to time make grants outside state x to serve their particular charitable interests you propose to provide the following services to enrollee organizations who will agree to pay in advance a yearly fee based upon the particular services selected by the enrollee organization support development of mission statement grant-making strategy design grant guidelines and prepare policies and procedures provide collaborative and innovative grant-making opportunities within their field of interest facilitate training of current new and next-generation board members prepare and disseminate information unique to enrollee’s individual grant-making activities interests and focus serve as contact identified as foundation staff address phone and email for enrollee for grant-making and all other forms of inquiries correspondence etc receive and acknowledge funding proposals for enrollee and maintain a system for logging tracking and final disposition of proposals conduct site visits interviews or other pre-grant inquiries to obtain necessary information to evaluate funding complete proposal screening and write evaluations considering the stated policies and interests of enrollee and prepare proposal recommendation and evaluation summary for enrollee’s board to review notify applicants of grant decisions process check requests to be prepared by enrollee’s agent or trustee disburse grant checks with notification letters oe review grantee’s final reports maintain grantee files correspondence files minute books and a computer data bank and printouts of enrollee grant history and other records related to enrollee’s grant-making prepare annually and update enrollee’s operating budget and pledge payment schedule and monitor grant expenditures expenses and funds available in relation to enrollee’s grant- making program prepare and give appropriate grants schedules and other information to enrollee’s auditor as needed for the 990-pf federal tax_return and audit coordinate grants information regularly with appropriate party to ensure that enrollee is in compliance with the federal and state law coordinate the services of all staff supporting enrollee arrange and coordinate enrollee’s board meetings prepare and deliver materials to enrollee’s board members for regular meetings annual meeting and retreats attend meetings of enrollee’s board and providing staffing between meetings as necessary to fulfill the services as agreed staff enrollee’s grant-making planning process and special projects prepare and process minutes of all meetings prepare and complete other reports and special projects as directed including preparing reports for associations of charitable organizations as appropriate prepare and present information programs and materials and coordinate and conduct activities responsive to special requests related to enrollee’s grant-making and other philanthropic efforts represent enrollee before associations of charitable organizations or other bodies as directed conduct other such work as enroliee’s board and officers request coordinate the writing editing and coordinating the printing of enrollee’s annual report to meet the public disclosure requirements and to provide grant seekers with grant-making guidelines and priorities distribute reports to enrollee’s board family members community leaders and government officials other private_foundations and public_charities maintain and update enrollee’s web pages conduct scholarship activities including a preparing and distributing application materials and guidelines by i assisting in establishing criteria appropriate to donor’s wishes and ii designing application and language for promotional materials b conducting outreach efforts to ensure ample qualified applicants through mailing press releases website and on-site presentations at high schools and colleges c receiving and processing application materials preparing physical and computerized applicant files d conducting a preliminary screening of applicant pool for eligibility with enrollee’s unique criteria e preparing and presenting reports on grant recommendations at enrollee’s board meeting and preparing meeting minutes for such meetings f preparing and processing all correspondence documentation with applicants and recipients including notification letters student agreement forms check transmittals and receipt documents and g maintaining applicant and recipient files ruling requested you request a ruling that the income you receive from charging reasonable fees for providing various services related to grant management and administration listed above to separate tax-exempt organizations that serve state x will not constitute unrelated_business_taxable_income under sec_512 of the code and therefore will not be subject_to unrelated_business_income_tax under sec_511 of the code law sec_501 of the code in part provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific and certain other purposes sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business s not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of section 162--and which in addition is not substantially related to the performance of exempt functions--presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes of certain other provisions of the internal_revenue_code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose identity as trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital in accordance with its exempt purposes or in compliance with the terms of sec_513 similarly activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains editorial matter related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they - are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question-the activities that is of producing and distributing the goods or performing the services involved-and the accomplishment of the organization's exempt purposes section dollar_figure d of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are larger scale than is reasonably necessary for performance of such functions conducted on a the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization sec_1_513-1 of the regulations provides that in certain cases an asset or facility necessary to the conduct of exempt functions may also be employed in a commercial endeavor in such cases the mere fact of the use of the asset or facility in exempt functions does not by itself make the income from the commercial endeavor gross_income from related trade_or_business the test instead is whether the activities productive of the income in question contribute importantly to the accomplishment of exempt purposes assume for example that a museum exempt under sec_501 of the code has a theater auditorium which is specially designed and equipped for showing of educational films in connection with its program of public education in the arts and sciences the theater is a principal feature of the if museum and is in continuous operation during the hours the museum is open to the public the organization were to operate the theater as an ordinary motion picture theater for public entertainment during the evening hours when the museum was closed gross_income from such operation would be gross_income from conduct of unrelated_trade_or_business sec_1_170a-9 of the regulations provides that community trusts have often been established to attract large contributions of a capital or endowment nature for the benefit of a particular community or area and often such contributions have come initially from a small number of donors while the community_trust generally has a governing body comprised of representatives of the particular community or area its contributions are often received and maintained in the form of separate trusts or funds which are subject_to varying degrees of contro by the governing body to qualify as a publicly_supported_organization a community_trust must meet the percent-of-support test of sec_1_170a-9 or if it cannot meet that test be organized and operated so as to attract new and additional public or governmental support on a continuous basis sufficient to meet the facts_and_circumstances_test of sec_1_170a-9 such facts_and_circumstances_test includes a requirement of attraction of public support which as applied to community trusts will generally be satisfied if they seek gifts_and_bequests from a wide range of potential donors in the community or area served through banks or trust companies through attorneys or other professional persons or in other appropriate ways which call attention to the community_trust as a potential recipient of gifts_and_bequests made for the benefit of the community or area served a community_trust is not required to engage in periodic community-wide fund-raising campaigns directed toward attracting a large number of small contributions in a manner similar to campaigns conducted by a community chest or united fund sec_1_170a-9 provides rules for determining the extent to which separate trusts of funds may be treated as component parts of a community_trust fund or foundation herein collectively referred to as a community_trust and sometimes referred to as an organization for purposes of meeting the requirements of this paragraph for classification as a publicly_supported_organization sec_1_170a-9 contains rules for trusts or funds which are prevented from qualifying as component parts of a community_trust by sec_4 170a-9 e sec_1_170a-9 of the regulations provides that for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter of the code any organization that meets the requirements contained in sec_1_170a-9 through iv will be treated as a single entity rather than as an aggregation of separate funds and except as otherwise provided all funds associated with such organization whether a_trust not-for-profit corporation unincorporated association or a combination thereof which meet the requirements of sec_1_170a-9 will be treated as component parts of such organization sec_1_170a-9 of the regulations provides that for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter of the code any trust or not-for-profit corporation or association which is alleged to be a component part of a community_trust but which fails to meet the requirements of sec_1_170a-9 shall not be treated as a component part of a community_trust and if a_trust shall be treated as a separate trust and be subject_to the if such organization provisions of sec_501 or sec_4947 or as the case may be is a not-for-profit corporation or association it will be treated as a separate_entity and ifit is described in sec_501 it will be treated as a private_foundation unless it is described in sec_509 or any transfer made in connection with the creation of such separate trust or not-for-profit organization or to such entity will not be treated as being made to the community_trust or one of its components for purposes of sec_170 and sec_507 even though a deduction with respect to such transfer is allowable under sec_1 e b or a -2 b unless such treatment is permitted under sec_1_170a-9 or sec_1_508-1 revrul_69_572 1969_2_cb_119 held exempt under sec_501 of the code an organization created to construct and maintain a building for the exclusive purpose of housing and serving c member agencies of a community chest thereby facilitating coordination among the agencies and making more efficient use of the available voluntary labor force membership in the organization was limited to the board_of directors of the community chest the building's construction expenses were financed by contributions from the general_public and by the issuance of non-interest bearing obligations to other charitable organizations the organization's building was erected on city land that was the subject of a long-term_lease under which the organization paid only a nominal rental and was committed to use the premises for the exclusive purpose of housing and otherwise serving the community chest agencies office space in the building was leased to member agencies at a rate that made the organization's rental income approximately equal to its total annual operating costs without any allowance for depreciation resulting in a rental rate substantially less than commercial rates for comparable facilities the building also contained a large central meeting room separately maintained for the free use of the lessees and other interested community chest agencies under the general supervision and control of the organization's executive director the service reasoned that the organization's operations materially aided its various tenants and other users of its facilities in the performance of their respective charitable functions by charging below-market rates and through a common location facilitating coordination of volunteer labor and interrelated operations and services the service distinguished the situation from revrul_58_547 c b which held that a business_lease between c organizations was not related business solely because the lessee was likewise an exempt_organization as not involving a lease of space in a non-commercial manner at substantially below the market rate to tenants with purposes and functions closely related to the lessor revrul_71_529 1971_2_cb_234 held exempt under sec_501 of the code an organization that provided assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost membership its board_of directors in the organization was restricted to c colleges and universities was composed of representatives of the member organizations each member had the right to an accounting of its pro_rata share of the investment funds and could withdraw from participation upon thirty days notice the organization did not make its services available to anyone other than the exempt_organizations controlling it most of the operating_expenses of the organization including the costs of the services of the investment counselors and the custodian banks were paid for by grants from independent charitable organizations the member organizations paid only a nominal fee for the services performed these fees represented less than of the total costs of operation the service reasoned that by providing the service described above to its members the organization performed an essential function for charitable by performing this function for the organizations for a charge substantially below organizations cost the organization performed a charitable activity involving an organization that was primarily engaged in carrying on an investment management business for charitable organizations on a fee basis free from control of the participants an organization formed to provide managerial and consulting services at cost to unrelated c organizations the services consisted of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation these activities were designed for the individual needs of each client organization receipts of the organization were from services rendered disbursements were for operating_expenses the service reasoned that providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacked the donative element necessary to establish the activity as charitable the case was distinguished from revrul_71_529 where an organization controlled by a group of exempt_organizations provided investment management services for a charge substantially less than cost solely to that group revrul_72_369 1972_2_cb_245 held not exempt under sec_501 of the code revrul_69_528 was distinguished as in 70_tc_352 the court upheld the commissioner's denial of exemption under sec_501 c of the code the organization's sole planned activity was to offer consulting services for a fee to nonprofit_organizations having limited resources some of which were exempt_organizations and engaged in various rural-related activities the organization's goals were to help its clients deal with problems they face regarding the external environments within which they operate change their priorities implement realistic internal planning and management policies and improve their understanding of governmental policy processes and methods for becoming more effective in their work through public and private funding the organization obtained appropriate individuals to perform research projects for the clients the organization did not advertise its services the organization's officers planned for the first few years to serve without compensation the fees charged by the organization were set at or close to cost and were to some extent based on the client's ability to pay but as a whole were intended to cover its costs the organization its first year of operation the court considered such factors as the projected a net profit in particular manner in which the organization's activities were conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits as relevant evidence of the organization's predominant purpose to conduct a business the organization failed to show that it was not in competition with commercial enterprises which the court considered strong evidence of the predominance of a nonexempt commercial purpose the court contrasted the case to one where an organization concededly conducting substantial educational scientific or charitable activities also conducts a trade_or_business related to its the organization's activity of linking researchers with client organizations exempt functions was not inherently charitable and the organization failed to show that such research would further exclusively exempt purposes the organization's sole source of support was fees for services the organization's clientele was not limited to sec_501 organizations in 611_f2d_1192 aftr 2d the court_of_appeals held that sales by a foundation’s tax-exempt pharmacy to a nonexempt clinic and to clinic's private patients did not contribute importantly to the foundation's exempt purposes of operating a hospital for the treatment of sick and disabled persons the foundation which was composed of a hospital and a pharmacy rented out office space within its complex to a private a for-profit medical practice of treating the sick and clinic run by doctors who engaged in disabled in determining that foundation’s sales were not substantially related to its exempt_purpose the court found persuasive that foundation was operating as a business and its activities were broader then necessary to achieve its exempt_purpose the court held that profits are although not conclusive at least some evidence that the business_purpose is the court found that the foundation made profits on its pharmacy sales primary id pincite to the clinic and the realization of profits although not conclusive contribute importantly to a business rather than an exempt_purpose the court concluded that w here income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business id although pharmaceutical sales to the clinic’s patients treated the sick and disabled and should have meet the foundation’s exempt_purpose the activity was operated as a business venture to earna profit as it extended beyond the hospital's own patients and competed with commercial pharmacies as would a for profit venture in 670_f2d_528 cir the court_of_appeals addressed the issue of whether the organization's business activities were conducted on a larger scale than necessary hi-plains hospital's exempt_purpose was to provide medical services to a small rural community that lacked such services the court_of_appeals found that to attract doctors to the community hi-plains had to make its hospital pharmacy available in addition to other services to serve the private patients of any doctor who moved their practice to the hospital and provided medical services to the community the court held that the selling of pharmaceuticals to doctor's private patients was deemed narrowly tailored to achieve hi- plains’ exempt_purpose whereby the exempt_purpose included inducing doctors to relocate their practice to the hospital and community however the court also found that sales of pharmaceuticals to the general_public was too broad an activity and went beyond the scope of hi-plains’ exempt_purpose the court noted that the community was already well served by for- profit pharmacies as such the court_of_appeals held that hi-plains’ sales to the community was not narrowly tailored to achieve its exempt_purpose with the income being unrelated taxable business income in u s v american college of physicians 475_us_834 106_sct_1591 the united_states supreme court held that a substantial casual relationship did not exist between the exempt medical association's business activity of publishing an educational medical journal and the income it earned from selling journal space for medical advertising the organization's exempt_purpose was to maintain high standards in medical education and practice encourage research and foster measures for preventing disease and improving public health the supreme court found that although the advertisements had some educational content the advertisements did not contribute importantly to the medical journal's educational purpose while the advertisements contain certain information the informational function of the advertising is incidental to the controlling aim of stimulating demand for the advertised products and differs in no essential respect from the informational function of any commercial advertising id pincite the supreme court held that the lower court erroneously determined that the advertisements contributed importantly to the organization's exempt_function because the advertisements had some educational content in that the advertisements focused on pharmaceuticals and medical_supplies and equipment useful in the practice of medicine analysis under sec_511 and sec_512 of the code an organization described in sec_501 that provides services for a fee will have unrelated_trade_or_business taxable_income if three first the trade_or_business must generate income second the trade conditions are satisfied or business is regularly carried on organization's exempt_purpose or function the term trade_or_business has the same meaning for purposes of sec_513 as it does for sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services see sec_1_513-1 of the regulations third the trade_or_business is unrelated to the the services you intended to provide for a reasonable fee satisfy the first and second conditions listed above by providing services ata reasonable fee to other exempt_organizations you are engaging in a trade_or_business that generates income within the meaning of sec_513 of the code and sec_1_513-1 of the regulations furthermore these services will be provided to enrollee organizations on a daily basis and as such are considered regularly carried on as defined under sec_512 and sec_1_513-1 therefore the remaining question is whether your activities meet the third condition listed above for a conclusion that the income you earn from these services is taxed as unrelated_business_income the third condition is met if your income-producing trade_or_business activity is unrelated to your exempt_purpose or function see sec_513 of the code and d of the regulations under sec_513 the term unrelated_trade_or_business is defined as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income to the exercise or performance of such organization's exempt functions sec_1_513-1 lists several factors to consider in evaluating whether an organization's trade_or_business income is not substantially related to the purpose for which the organization’s exempt status was granted we begin our analysis by noting that under sec_1_513-1 of the regulations the primary objective of adopting the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated_trade_or_business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete review of the foundation management industry as a whole reveals that there are dozens of for-profit companies that provide services similar to those you intend to sell several of these companies include a b c and d these companies along with the for-profit foundation management industry as a whole provide a diverse array of services these services include policy development grant making including grant screening and evaluation communicating with potential grantees screening requests to assure they fall within the trustees guidelines distributing grant applications site visits to prospective grantees evaluating proposals following up on grants made to measure success verifying challenge grants tracking multiyear grants foundation accounting including a monthly or quarterly balance_sheet and an income and expense statement consolidate statements from multiple asset managers check writing and reconciliation with adequate checks and balances quarterly comparison of investment returns with established benchmarks and providing monthly minimum distribution calculations asset management including selection and oversight of a professional asset manager s advise in developing policy and setting asset allocation assist in screening and selecting manager s monitor the performance of each manager compared to pre-selected benchmarks and coordinate reporting meetings between managers and trustees regulatory matters including keeping the foundations apprised of the legal environment and notifying trustees of changes in law that effect the management of the foundation preparation and filing of the form 990pf return publishing required public notices assisting in keeping the foundations minutes trustees’ policies and corporate documents current and advising on new and applicable government regulations and other services including assisting foundations in number of additional ways upon request providing resource materials circulate meeting announcements intra-generational training for trusteeship plan and facilitate trustee retreats work with trustees on special projects provide continuing education and prepare board documents and agenda materials therefore we find that the above services are nearly identical to those you propose to sell and that you are in direct competition with the for-profit foundation management industry f the provision of a service contributes importantly to benefiting the nevertheless the fact that commercial entities may also provide similar services in and of itself is not determinative as to whether a particular service is or is not substantially related to exempt functions charitable_class served by an organization's activities the commercial nature of the service should not be controlling argument that a service is substantially related to an organization’s exempt_function because the organization is uniquely qualified to provide a particular service to help charitable organizations address unmet charitable needs in the community served by the organization would be difficult to sustain on the other hand where commercial alternatives are available the in evaluating whether your trade_or_business income is substantially related to your exempt_function we consider the relationship between the activity that generated the particular income and the accomplishment of your tax-exempt purpose see sec_1_513-1 of the regulations under sec_1_513-1 a substantial casual relationship must exist between the conduct of the organization's trade_or_business activities that generated the income and the achievement of the organization's exempt_purpose a substantial casual relationship exists where the production or distribution of the goods or the performance of the services from which the income is derived contributes importantly to the accomplishment of the organization's exempt_purpose see sec_1_513-1 therefore where the goods or services do not contribute importantly to the accomplishment of the organization's exempt purposes the income earned is not derived from the conduct of related trade_or_business see sec_1_513-1 american college of physicians carle foundation presently you plan to sell for a reasonable fee twenty-five separate business services listed above these services can be organized into five main groups grant making administrative clerical computer and legal your grant-making group of services consists of activities that rely upon the particular knowledge and skills you developed through years of awarding grants and coordinating grant- of the twenty-five services you making for the be nefit of the community of the state of x propose to sell for a reasonable fee to enrollee foundations the following are grant-making in nature support development of mission statement grant-making strategy design grant guidelines and prepare policies and procedures these activities help enrollees design an effective grant making program which benefits the local community provide collaborative and innovative grant-making opportunities within their field of interest this activity helps to inform enrollees of effective charitable causes and programs in the local community resulting in efficient charitable giving in the local community conduct site visits interviews or other pre-grant inquiries to obtain necessary information to evaluate funding complete proposal screening and write evaluations considering the stated policies and interests of enrollee and prepare proposal recommendation and evaluation summary for enrollee's board to review review grantee’s final reports these activities help direct charitable giving in the local community more efficiently they also increase your knowledge regarding charitable causes and programs in the local community which you can use to better coordinate your own grantmaking program and the grant-making of others conduct scholarship activities including a preparing and distributing application materials and guidelines by i assisting in establishing criteria appropriate to donor's wishes and ii designing application and language for promotional materials b conducting outreach efforts to ensure ample qualified applicants through relly press releases website and on-site presentations at high schools and colleges d conducting a preliminary screening of applicant pool for eligibility with enrollee’s unique criteria e preparing and presenting reports on grant recommendations at enrollee’s board meeting these activities help enrollees design an effective scholarship grant program and help direct charitable giving in the local community more efficiently the student community also benefits from coordinated outreach by the various scholarship grantors review of the grant-making group of services that you propose to sell at a reasonable fee shows that these services contribute importantly to accomplishing your exempt_purpose your exempt_purpose is to issue grants that support charitable activities that benefit the citizens of state of x and to assist other charitable organizations in state x to carry out their charitable purposes based upon the representations made these grant-making services are specific services developed by you honed through years of grant-making in state x and uniquely developed to benefit the state x charitable community by providing grant-making services to a number of enrollee organizations you are able to uniquely coordinate their grant-making activities for the benefit of the community provide advice about unmet charitable needs in your community and provide advice about how to effectively address those needs although similar services are available from the for-profit foundation management industry your specific grant- making services are uniquely tailored to allow you to achieve your exempt_purpose in state xx by providing these services to enrollee organizations in state x effectively and efficiently these services will contribute importantly to accomplishing your exempt_purpose in state x your administrative group of services consists of activities requiring the expertise of office staff skilled and educated in general business administration and business management personnel management and office procedures the skill set required to conduct these activities is not unique to the charitable sector or to you rather these activities are conducted throughout the business community on a daily basis by individuals such as office administrators personnel managers and executive assistants of the twenty-five services you propose to sell for a reasonable fee to enrollee foundations the following are administrative in nature facilitate training of current new and next generation board members prepare and disseminate information unique to enrollee’s individual grant-making activities interests and focus prepare annually and update enrollee’s operating budget and pledge payment schedule and monitor grant expenditures expenses and funds available in relation to enrollee’s grant-making program prepare and give appropriate grants schedules and other information to enrollee’s auditor as needed for the pf federal tax_return and audit coordinate grants information regularly with appropriate party to ensure that enrollee is in compliance with the federal and state law coordinate the services of all staff supporting enrollee attend meetings of enrollee’s board and providing staffing between meetings as necessary to fulfill the services as agreed staff enrollee’s grant-making planning process and special projects prepare and complete other reports and special projects as directed including preparing reports for associations of charitable organizations as appropriate prepare and present information programs and materials and coordinate and conduct activities responsive to special requests related to enrollee’s grant-making and other philanthropic efforts coordinate the writing editing and coordinating the printing of enrollee’s annual report to meet the public disclosure requirements and to provide grant seekers with grant-making guidelines and priorities distributing reports to enrollee’s board family members community leaders and government officials other private_foundations and public_charities conduct scholarship activities including e preparing meeting minutes your clerical group of services consists of activities requiring office staff trained in general office procedures including word processing data entry and bookkeeping entries the skill set required to conduct these activities is not unique to the charitable sector or to you rather these activities are conducted on a daily basis in both small and large size businesses by secretaries receptionists and bookkeepers of the twenty-five services you propose to sell for a reasonable fee to enrollee foundations the following are clerical in nature serve as contact identified as foundation staff address phone and email for enrollee for grant-making and all other forms of inquiries correspondence etc receive and acknowledge funding proposals for enrollee and maintain a system for logging tracking and final disposition of proposals notify applicants of grant decisions process check requests to be prepared by enrollee’s agent or trustee disburse grant checks with notification letters maintain grantee files correspondence files minute books and a computer data bank and printouts of enrollee grant history and other records related to enrollee s grant-making arrange and coordinate enroliee’s board meetings prepare and deliver materials to enrollee’s board members for regular meetings annual meeting and retreats prepare and process minutes of all meetings conduct scholarship activities including c receiving and processing application materials preparing physical and computerized applicant files f preparing and processing all correspondence documentation with applicants and recipients including notification letters student agreement forms check transmittals and receipt documents and g maintaining applicant and recipient files finally the last two groups of services are computer or legal in nature the service you labeled as represent enrollee before associations of charitable organizations or other bodies as directed appears to be an activity that is generally performed by an attorney who has the appropriate education skills and experience to represent parties whether in the courtroom or in the board room furthermore the service you labeled as maintain and update enrollee’s web pages’ is a service that is generally performed by a computer technician skilled in web design neither of these services is unique to the charitable sector or to you rather these services are performed respectively by law firms and companies that provide computer technology support review of the administrative clerical legal and computer services you propose to sell for a reasonable fee to enrollee organizations shows that these services do not contribute importantly to accomplishing your exempt_purpose these services are not uniquely grant- making services but rather are general business administration and clerical services and services pertaining to legal representation and computer web design some of these services can be characterized as back office administration which are conducted routinely by most organizations and do not require any specific knowledge of the state x charitable community providing these services does not contribute importantly to accomplishing your grant-making purpose in state x or your purpose of assisting in a charitable manner other charities with their charitable activities in state x although your sale of administrative clerical legal and computer services may incidentally serve your exempt_purpose of assisting state x charities they are generic and routine commercial services that do not contribute importantly to accomplishing your exempt_purpose in state x another factor to consider in evaluating whether your trade_or_business income is or is not substantially related to your exempt_function is whether the scope of your activity is conducted on a larger scale than is reasonably necessary to achieve your tax-exempt purpose see sec_1_513-1 of the regulations hi-plains hospital v us therefore an exempt organization's gross_income will be subject_to unrelated_trade_or_business tax if the activities that give rise to this income are not narrowly tailored to accomplish the organization's exempt_purpose review of the grant-making services you propose to sell at a reasonable fee shows that these services are narrowly tailored to achieve your exempt_purpose your exempt_function is to issue grants that support charitable activities that benefit the citizens of state of x and to assist other charitable organizations in state x to carry out their charitable purposes based upon the representations made these grant-making services are narrowly tailored to achieve your exempt_purpose in that these specific services have been developed to address the specific needs and concerns of the charitable community in state x because the grant-making services you propose to sell to enrollee organizations in state x are narrowly tailored to accomplish your exempt_purpose we find that these services are substantially related to your exempt_purpose review of the administrative clerical legal and computer services you propose to sell at a reasonable fee to enrollee organizations shows that these services are not narrowly tailored to achieve your exempt_purpose rather these services are conducted on a larger scale than is in reasonably necessary see section d of the regulations hi-plains hospital v us hi-plains hospital the court_of_appeals held that exempt hospital's pharmaceutical sales to doctors’ private patients in exchange for doctors relocating their practice to the rural community in which the hospital was located was narrowly tailored to achieve hospital's exempt_purpose of administering to the sick and disabled in the community however the court also held that exempt hospital's sales of pharmaceuticals to the general_public was too broad an activity and went beyond the scope of the hospital's exempt_purpose although in hi-plains hospital pharmaceutical sales to the general population would help achieve the hospital's exempt_purpose of administering to the sick and disabled the scope of the activity was deemed too broad similarly your sale of administrative clerical legal and computer services are activities that encompass a wide range of services and are too broadly conducted although an argument may be made that these services assist charities in state x conduct their charitable functions this argument taken to its logical extreme would include any and all services that you for example providing janitorial could possibly provide to a charitable_organization in state x services to maintain a charitable organization’s physical place of operations would assist the charity accomplish its exempt_purpose by removing the burdens associated with routine organizational administration thereby allowing the charity to focus solely on charitable activities organization routinely conducts as part of its internal management or administration functions cannot be claimed to be a narrowly tailored activity that is conducted to accomplish the exempt organization's purposes similarly the administrative clerical legal and computer services you propose to sell are not narrowly tailored to be substantially related to your exempt_purpose because the sale of these services to enrollee organizations in state x are conducted ona larger scale than is reasonably necessary to achieve your tax-exempt purpose we find that these services are not substantially related to your exempt_purpose naturally providing janitorial services or a host of other services that a charitable under the facts presented you are not providing services at substantially below your cost to charitable organizations such as by charging percent of your costs and subsidizing percent of your costs incurred to deliver these services to the charitable organizations therefore none of the services are substantially related to your exempt_function on this ground because they are not provided at substantially below cost see rev ruls and of interest is that you also contend that the enrollee organizations while not your component parts or funds have a special relationship to you as non-component funds and that the services you provide to your component funds must also be related business when provided to your non-component funds you look to sec_1_170a-9 of the regulations which provides that contributions to a community_trust are often received and maintained in the form of separate trusts or funds which are subject_to varying degrees of control by the governing body we find it difficult to distinguish between your non-component fund and any other charitable_organization with which you contract to provide services while community trusts historically may have had dealings with some non-component funds that does not settle the question whether all such activities contribute importantly to the accomplishment of their exempt purposes we think that the services you provide above to your component funds are not necessarily a related business when provided to other entities under sec_513 of the code and b of the regulations you must make a reasonable allocation of the fees from enrollees between the related and unrelated business similarly under section dollar_figure a -1 c of the regulations you must make a reasonable activities allocation of expenses between the related and unrelated business activities however we are not ruling on whether your allocation of the fees and expenses is reasonable conclusion accordingly based on the information submitted we rule that the income you receive from reasonable fees charged for providing grant-making services as defined in this ruling to separate tax-exempt organizations that serve the community of state x will not constitute unrelated_business_taxable_income under sec_512 of the code we also rule that the income you receive from reasonable fees charged for providing administrative clerical legal and computer services as defined in this ruling to separate tax- exempt_organizations that serve the community of state x will constitute unrelated_business_taxable_income under sec_512 of the code and therefore will be subject_to unrelated_business_income_tax under sec_511 finally we also rule that your proposed activity labeled conduct other such work as enrollee’s board and officers request is too vaguely defined for the service to make a determination as such a ruling as to this activity will not be issued except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to you sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions a copy of this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
